Citation Nr: 1526669	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-35 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for left leg sciatica prior to March 17, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and assigned a 10 percent rating for left leg sciatica, effective June 23, 2008.  

In March 2011, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In September 2011, the Board remanded this claim for additional development.  

An April 2014 Board decision denied an initial rating in excess of 10 percent for left leg sciatica prior to March 17, 2011, and granted an initial 20 percent rating for left leg sciatica since March 17, 2011.  The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, pursuant to a May 2015 Joint Motion for Partial Remand, the Court issued an Order that vacated the portion of the Board's decision that denied an initial rating in excess of 10 percent for left leg sciatica prior to March 17, 2011 and remanded the claim to the Board for further proceedings.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from June 2010 to October 2010, the November 2013 Informal Hearing Presentation, and the May 2015 Joint Motion for Partial Remand, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  Prior to September 17, 2009, the Veteran's left leg sciatica has been manifested by no more than mild incomplete paralysis.  

2.  From September 17, 2009 to March 17, 2011, the Veteran's left leg sciatica has been manifested by no more than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  Prior to September 17, 2009, the criteria for an initial rating in excess of 10 percent for left leg sciatica have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

2.  From September 17, 2009 to March 17, 2011, the criteria for an initial 20 percent rating for left leg sciatica have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, because the July 2008 and August 2008 notice that were provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, and the Veteran's hearing testimony.  The Board finds the August 2008, May 2011, and November 2011 VA examinations to be adequate as the examinations considered the Veteran's subjective reports and provided objective medical findings regarding the severity of the Veteran's disability.  

Moreover, with respect to the Veteran's March 2011 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

The Board also notes that actions requested in the prior remand have been undertaken.  Instructions pertinent to the claim being decided included obtaining updated VA treatment records and scheduling the Veteran for a current VA examination.  In response, the RO/AMC obtained all available current VA treatment records from the VA Medical Center in Orlando, Florida, and scheduled the Veteran for a November 2011 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).    

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's left leg sciatica is currently evaluated under Diagnostic Code 8520.  Under that Code, incomplete paralysis of the sciatic nerve warrants 10, 20, 40, or 60 percent evaluations if it is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  An 80 percent rating is warranted for paralysis of the sciatic nerve if the paralysis is complete; the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014). 

VA medical records dated from June 2008 to October 2010 show that the Veteran received intermittent treatment for his left leg sciatica in conjunction with his lumbar spine disability.  In a January 2009 VA medical report, the Veteran complained that he had low back pain with radiation of dull throbbing pain down the posterior left leg.  Examination revealed pain to the medial rotation of the left thigh.  Straight leg raise was positive to 70 degrees on the left.  The Veteran was diagnosed with lumbar radiculopathy.  In a May 2010 VA medical report, the Veteran reported that he sometimes had radiation of back pain down his left buttock to his left shin.  He denied any weakness or bowel/bladder loss.  He provided positive responses for back pain radiation down the leg and new or worsening leg numbness.  However, other than the findings and complaints noted in January 2009 and May 2010, the medical evidence reveals that the Veteran had grossly intact neurological system, steady and normal gait, no acute neurological findings, negative straight leg raise testing, 5/5 power in all extremities, and 2+ reflexes.  

On VA spine examination in August 2008, the Veteran reported moderate, constant daily back pain that radiated down his left buttock, down the back of his left leg, around his left knee, down the front of his left leg, and ending between the 1st and 2nd left toes.  He described the radiating pain as shooting, electrical burst, gnawing, and burning.  He also complained of numbness and paresthesias.  He denied a history of urinary incontinence, urgency, retention requiring catheterization, and frequency; nocturia; fecal incontinence; obstipation; erectile dysfunction; numbness, paresthesias, or leg or foot weakness; falls; and unsteadiness.  Examination revealed no muscle atrophy and normal gait, balance, motor examination, and muscle tone.  Sensory examination indicated decreased light touch and position sense.  The Veteran had normal plantar reflexes but hypoactive knee and ankle jerk.  Lasegue's sign was positive on the left.  The Veteran was diagnosed with left sciatica.  The examiner noted that the Veteran was currently employed as a software engineer and that his sciatica's significant occupational effects included decreased concentration and pain.  Other than having a moderate effect on exercise and severe effect on sports, the Veteran's sciatica was found to have mild effects on his activities of daily living.  

The Veteran testified before the Board at a travel board hearing on March 17, 2011.  Testimony revealed, in pertinent part, that his left leg sciatica had significantly worsened over the last year and a half to the point where he would drag his left foot a lot more often.  The Veteran testified that his left leg would often stiffen up, causing him to drag his left foot and almost trip on his left foot a little bit.  He indicated that he experienced shooting pains from his left hip down to his left knee and into his left foot.  He stated that he had increased numbness and weakness in his left leg and that his left leg became really stiff when he had to sit for prolonged periods of time.  He also maintained that due to his left leg sciatica, he had missed several days of work because he would have to stay home and lay down.  

At a May 2011 VA peripheral nerves examination, the Veteran was found, in pertinent part, to have hypoactive knee and ankle jerk on the left side and normal plantar reflexes on the left side.  Sensory examination of the left lower extremity revealed decreased vibration in the foot and ankle, decreased pain/pinprick in the foot, normal position sense, and decreased light touch in the foot.  There was no evidence of dysesthesias.  Motor examination indicated that there was active movement against some resistance, but not against full resistance.  Muscle tone was not normal, but there was no muscle atrophy, gait abnormality, imbalance or tremor, fasciculations, or effects of joint function due to nerve disorder.  The examiner noted that the Veteran was employed full-time and that there had been no time lost from work during the past 12-month period.  

On VA peripheral nerves examination in November 2011, the Veteran complained that he had shooting pains from the left hip down to his left ankle and that he did not go to the doctor at the onset of this pain.  Examination revealed that the Veteran's left lower extremity sciatica was manifested by moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Muscle strength testing of the left lower extremity showed active movement against some resistance.  There was no evidence of muscle atrophy, and the Veteran had normal gait.  Deep tendon reflexes of the left knee and ankle were normal.  Sensory examination revealed absent pinprick in the left foot, but was otherwise normal.  The examiner determined that the Veteran's left lower extremity nerves were all normal.  The Veteran's left leg sciatica was noted to impact his ability to work by causing pain with sitting for long periods of time.  The examiner concluded that based on the Veteran's activity and history, the current level of severity of his left leg sciatica was moderate.  

The Veteran has been assigned a 10 percent rating for left leg sciatica for the period prior to March 17, 2011.  

For the period under consideration, in addition to the Veteran's subjective reports of radiating back pain down the left lower extremity and left leg numbness and paresthesias, the medical evidence of record shows that the Veteran had objective manifestations of sciatica in the left lower extremity.  Specifically, a January 2009 VA medical report indicated that the Veteran had pain to the medial rotation of the left thigh and positive straight leg raise to 70 degrees on the left.  Additionally, on VA examination in August 2008, the Veteran was revealed to have evidence of decreased light touch and position sense, hypoactive knee and ankle jerk, and positive Lasegue's sign on the left.  However, the Veteran otherwise had no muscle atrophy, 5/5 power in the left lower extremity, and normal gait, balance, motor examination, plantar reflexes, and muscle tone.  He denied a history of leg or foot weakness, falls, and unsteadiness at his August 2008 VA examination, and the examiner determined that other than having a moderate effect on exercise and severe effect on sports, the Veteran's sciatica had only mild effects on his activities of daily living.  Moreover, the Veteran's symptoms of his sciatica of the left lower extremity were wholly sensory in nature.  The Veteran consistently denied any bowel or bladder dysfunction, and at no time did any treating provider find that the Veteran's left leg sciatica caused bladder/bowel dysfunction or erectile dysfunction.  

However, during his March 17, 2011 travel board hearing, the Veteran testified that his left leg sciatica had significantly worsened over the last year and a half to the point where he would drag his left foot a lot more often.  The Veteran testified that his left leg would often stiffen up, causing him to drag his left foot and almost trip on his left foot a little bit.  He indicated that he experienced shooting pains from his left hip down to his left knee and into his left foot.  He also stated that he had increased numbness and weakness in his left leg and that his left leg became really stiff when he had to sit for prolonged periods of time.  At the Veteran's May 2011 VA examination, his left leg sciatica was manifested by hypoactive knee and ankle jerk on the left side, decreased vibration in the foot and ankle, decreased pain/pinprick in the foot, decreased light touch in the foot, and active movement against some resistance (but not against full resistance).  Although the Veteran's muscle tone was found to not be normal, there was no evidence of muscle atrophy, gait abnormality, imbalance or tremor, fasciculations, or effects of joint function due to nerve disorder.  The Veteran's symptoms of his left leg sciatica were wholly sensory in nature.  At no time did the Veteran report any bowel or bladder dysfunction, nor did the May 2011 VA examiner find that the Veteran had any bowel/bladder or erectile dysfunction.  

When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The Board notes that the Veteran's left leg sciatica symptoms had indeed increased in severity as of September 17, 2009, which is a year and a half prior to his March 2011 hearing.  Indeed, the Veteran had provided credible testimony at his March 17, 2011 hearing that his symptoms had worsened over the the last year and a half.  Additionally, the November 2011 VA examiner had assessed the Veteran's degree of disability as moderate based on the Veteran's "activity and history."  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that from September 17, 2009 to March 17, 2011, his left leg sciatica had been moderate in severity.  During this period, the Veteran's subjective reports and the objective findings indicated that he did experience increased left leg sciatica symptoms.  Although the Veteran reported that his left foot would drag, and his muscle tone was not found to be normal, he was determined to have no gait abnormality on objective examination, nor did he exhibit any objective evidence of muscle atrophy, imbalance or tremor, fasciculations, or effects of joint function due to nerve disorder.  Given the above, the totality of the evidence indicates the incomplete paralysis is no more than moderate in severity.  Therefore, a 20 percent rating is warranted for moderate incomplete paralysis of the left sciatic nerve for the period from September 17, 2009 to March 17, 2011.  A higher initial rating is not warranted as the symptoms described above are wholly sensory and reflect no more than moderate incomplete paralysis.  

For the period prior to September 17, 2009, the Board finds that the preponderance of the evidence indicates that the incomplete paralysis of the Veteran's left sciatic nerve was no more than mild in severity.  Indeed, the Veteran experienced intermittent involvement of the left lower extremity with full motor strength and normal gait, balance, motor examination, plantar reflexes, and muscle tone.  Therefore, an initial rating in excess of 10 percent is not warranted prior to September 17, 2009, as the symptoms described above reflect no more than mild incomplete paralysis of the left sciatic nerve.  

The Board has considered the medical findings on examinations as well as the Veteran's allegations regarding the severity of his left leg sciatica.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the relevant periods on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014); see also Fenderson, supra. 

The Board has also considered whether the Veteran's left leg sciatica presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  His 10 percent rating for sciatica of the left lower extremity prior to September 17, 2009 contemplates the Veteran's subjective sensory complaints and mild, objective, wholly sensory, functional impairment of positive straight leg raise, decreased light touch and position sense, hypoactive knee and ankle jerk, and positive Lasegue's sign on the left.  Similarly, the Veteran's 20 percent rating for left leg sciatica of the left lower extremity since September 17, 2009 contemplates his subjective complaints and moderate, objective, wholly sensory, functional impairment of hypoactive knee and ankle jerk on the left side, decreased vibration in the foot and ankle, decreased pain/pinprick in the foot, decreased light touch in the foot, active movement against some resistance, abnormal muscle tone, paresthesias and/or dysesthesias, and numbness.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



	(CONTINUED ON NEXT PAGE)






ORDER

An initial rating in excess of 10 percent for left leg sciatica is denied for the period prior to September 17, 2009.

An initial 20 percent rating, but no higher, is granted for left leg sciatica for the period from September 17, 2009 to March 17, 2011.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


